OPINION OF THE COURT
Hyman T. Maas, J.
The issue presented on this appeal is whether the trial court’s negligence in scheduling a jury trial is a basis to grant a motion to dismiss for failure to grant defendant a speedy trial under CPL 30.30.
CPL 30.30 (subd 1) explicitly states that a motion to dismiss "must be granted where the people are not ready for trial”. The negligence of the trial court cannot be imputed to the People or prosecutor. The trial court is not "the people” referred to in the statute.
*656The clear legislative intent in CPL 30.30 was to compel the prosecutor to prepare to try his cases within the three-month time frame. To accept the trial court’s misinterpretation of CPL 30.30 would do violence to the intent of that statute.
The Sturgis case (38 NY2d 625) cited by defendant is distinguishable from the instant case, in that Sturgis clearly dealt with the People’s backlog of cases, and exclusionary periods and did not involve negligence of the trial court.
The Henrietta Town Court’s order of dismissal is reversed and the case remanded for trial.